— Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered July 17, 2003. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking the sentence of probation imposed upon his conviction of attempted criminal possession of a controlled substance in the third degree (Penal Law §§ 110.00, 220.16 [1]) and sentencing him to a term of imprisonment. Defendant’s sole contention on appeal is that the underlying judgment of conviction imposing the initial sentence of probation was obtained based on an erroneous suppression ruling, and the only appeal now before us is from the subsequent judgment revoking the sentence of probation. Thus, defendant’s contention with respect to the underlying judgment is not properly before us (see People v Postula, 50 AD3d 1581 [2008], lv denied 10 NY3d 938 [2008]). Present — Centra, J.P., Fahey, Peradotto, Green and Gorski, JJ.